     Case 3:20-cv-02540-JLS-RBM Document 37 Filed 05/21/21 PageID.194 Page 1 of 2


 1
 2
 3

 4
 5
 6
 7
 8                          UNITED STATES DISTRICT COURT
 9                        SOUTHERN DISTRICT OF CALIFORNIA
10
11    PMA COMPANIES,                                   Case No.: 3:20-cv-2540-JLS-RBM
12                                    Plaintiff,
      v.                                               ORDER GRANTING JOINT
13                                                     MOTION TO EXTEND TIME TO
14    GENO~ TRANSPORTATION, INC., et                   JOIN ADDITIONAL PARTIES,
      al.,                                             AMEND PLEADINGS, AND FILE
15                                                     ADDITIONAL PLEADINGS
16                                 Defendants.

17    APPLIED LNG TECHNOLOGIES, LLC,                   [Docs. 23 , 361
18
                              Cross-Claimant,
19    V.


20    LAIRD TRANSPORTATION, LLC,
21    GENOX TRANSPORTATION, INC.
22                          Cross-Defendants.
23
      APPLIED LNG TECHNOLOGIES, LLC,
24
                          Third Party Plaintiff,
25
      V.
26 CLEANCORLNG, LLC, JASON
27 . LAIRD,

28                     Third Party Defendants.


                                                   1
                                                                            3 :20-cv-2540-JLS-RBM
     Case 3:20-cv-02540-JLS-RBM Document 37 Filed 05/21/21 PageID.195 Page 2 of 2


 1         OnMay 20, 2021, PlaintiffPMA Companies, Defendant Genox Transportation, Inc.,
 2   Third Party Plaintiff Applied LNG Technologies, LLC and Third Party Defendant
 3   Cleancor LNG, LLC filed a joint motion for a thirty-day extension of time to join other
 4   parties, amend the pleadings, and file additional pleadings. (Doc. 36 at 2.) The parties
 5   allege good cause exists to modify the Court's March 22, 2021 Scheduling Order (Doc. 23)
 6   because Cleancor recently obtained new counsel who are diligently analyzing indemnity
 7   issues. and determining whether new parties should be added.          (Id.)   Additionally,
 8   Defendant Laird Transportation, LLC has yet to appear. (Id.)
 9         A scheduling order may be modified only upon a showing of good cause and with
10   the judge's consent. FED. R. CIV. P. 16(b)(4); see, e.g., Johns cm v. Mammoth Recreations,
11   Inc., 975 F.2d 604, 609 (9th Cir. 1992) (stating, "the focus of [the good cause] inquiry is
12   upon the moving party's reasons for seeking modification.").
13         Good cause appearing, the joint motion is GRANTED.                IT IS HEREBY
14   ORDERED that the Court's :M;arch 22, 2021 Scheduling Order is hereby amended as
15   follows: any motion to joint other parties, to amend the pleadings, or to file additional
16   pleadings shall be filed by June 21, 2021. All other dates in the.March 22, 2021 Scheduling
17   Order remain operative ..
18         IT IS SO ORDERED.
19   Dated: May 21, 2021
20
21                                           ~ R O
22                                             UNITED STATES MAGISTRATE mDGE

23
24
25
26
27
28

                                                  2
                                                                              3:20-cv-2540-JLS-RBM
